
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 136
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 10, 2009
			 Received
		
		
			September 24, 2009
			 Referred to the Committee on Rules and
			 Administration
		
		CONCURRENT RESOLUTION
		Authorizing the use of the Capitol Grounds
		  for a celebration of Citizenship Day.
	
	
		1.Use of Capitol grounds to
			 celebrate citizenship day
			(a)In
			 generalThe National Korean American Service and Education
			 Consortium (in this resolution referred to as the sponsor) shall
			 be permitted to sponsor a public event (in this resolution referred
			 to as the event) on the Capitol Grounds to celebrate Citizenship
			 Day.
			(b)Date of
			 eventThe event shall be held on September 17, 2009, or on such
			 other day as the Speaker of the House of Representatives and the Committee on
			 Rules and Administration of the Senate jointly designate.
			2.Terms and
			 conditions
			(a)In
			 generalUnder conditions to be prescribed by the Architect of the
			 Capitol and the Capitol Police Board, the event shall be—
				(1)free of admission
			 charge and open to the public; and
				(2)arranged not to
			 interfere with the needs of Congress.
				(b)Expenses and
			 liabilitiesThe sponsor shall assume full responsibility for all
			 expenses and liabilities incident to all activities associated with the
			 event.
			3.Event
			 preparationsSubject to the
			 approval of the Architect of the Capitol, the sponsor is authorized to erect
			 upon the Capitol Grounds such stage, sound amplification devices, and other
			 related structures and equipment as may be required for the event.
		4.Enforcement of
			 restrictionsThe Capitol
			 Police Board shall provide for enforcement of the restrictions contained in
			 section 5104(c) of title 40, United States Code, concerning sales,
			 advertisements, displays, and solicitations on the Capitol Grounds, as well as
			 other restrictions applicable to the Capitol Grounds, in connection with the
			 event.
		
	
		
			Passed the House of
			 Representatives September 9, 2009.
			Lorraine C. Miller,
			Clerk
		
	
